Citation Nr: 0005628	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  95-24 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the reduction in the disability evaluation for 
headaches from 30 percent to 10 percent disabling from July 
1, 1995 through April 16, 1997, was proper.

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from August 1986 to May 
1992.


In January 1995 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, in pertinent part, 
proposed reduction in the evaluation for headaches from 30 
percent (effective since May 16, 1992) to 10 percent 
disabling, and for lumbosacral strain from 10 percent 
(effective since May 16, 1992) to noncompensable.

The current appeal arose from an April 1995 rating decision 
of the RO.  The RO reduced the evaluation for headaches from 
30 percent (effective since May 16, 1992) to 10 percent 
disabling effective July 1, 1995; and the evaluation for 
lumbosacral strain from 10 percent to noncompensable 
effective July 1, 1995.

In August 1997 the RO granted entitlement to an increased 
evaluation of 30 percent for headaches effective April 17, 
1995; and affirmed the noncompensable evaluation for 
lumbosacral strain.

In January 1998 the Board of Veterans' Appeals (Board) denied 
entitlement to restoration of the previous 10 percent 
evaluation for lumbosacral strain, and remanded the issue of 
entitlement to increased compensation benefits for headaches 
to the RO for further development and adjudicative actions.

In November 1999 the RO denied entitlement to an increased 
evaluation for headaches.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The appellant's headaches were productive of 
characteristic prostrating attacks occurring on an average 
once a month over last several months from July 1, 1995 to 
April 16, 1997.

2.  The appellant's headaches since April 17, 1997 have not 
been very frequent with completely prostrating and prolonged 
attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The reduction in the disability evaluation for headaches 
from 30 percent to 10 percent effective from July 1, 1995 to 
April 16, 1997 was not proper.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(1999).

2.  The criteria for an evaluation in excess of 30 percent 
for headaches effective from April 17, 1997 have not been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
appellant was treated for occasional tension headaches.

A July 1992 VA neurological examination report shows the 
veteran complained of pain in her temples with radiation of 
pain into her neck, right greater than left.  Her headaches 
had increased to approximately once per week.  During the 
attacks she was unable to function well in any kind of 
activity.  The examination diagnosis was headaches, probably 
myofascial, versus temporomandibular joint.

In January 1993 the RO granted entitlement to service 
connection for headaches, myofascial versus temporomandibular 
joint, with assignment of a 30 percent evaluation.

An August 1994 VA dental examination report shows the veteran 
was evaluated for complaints of headaches which might be 
caused by her temporomandibular joint.

An August 1994 VA neurological examination report shows the 
veteran reported she had sustained a closed head injury when 
on active duty.  She complained that her headaches occur once 
or twice per month, and varied in severity.  The most severe 
attacks were occipital/frontal in location, sometimes 
bitemporal with associated nausea, vomiting, sonophobia, and 
photophobia.  She had noticed no precipitating factors for 
headaches such as food, drink, lack of sleep, menstruation.  
She had a chronic dull headache on a daily basis.

On examination neurologically she was awake, alert and 
oriented times three.  Cranial nerves II through XII were 
intact.  The clinical impression shows the veteran had a 
history of migraine headaches most likely post traumatic in 
nature.

Associated with the claims file is a substantial quantity of 
VA outpatient treatment reports dated during immediately 
preceding years which while they contain some limited 
references to headaches, are primarily referable to disorders 
which are not related to the current appeal.

VA conducted a special thyroid dysfunction and pituitary 
adenoma examination of the veteran on April 17, 1997.  The 
examination report shows that she pertinently complained of 
headaches which were bitemporal and occipital.  She stated 
that she had a headache almost on a daily basis.  The 
pertinent diagnostic impression was bitemporal and occipital 
headaches secondary to muscle tension, and no visual 
difficulty.

VA conducted a special neurological examination of the 
appellant in May 1997.  She described headaches with nausea, 
vomiting, visual disturbance and photophobia in which she 
usually has to lie down in a quiet dark room and go to sleep.  

The examiner noted the veteran may have a couple of these per 
week.  It was noted that the veteran did not remember ever 
being on a specific medication given for migraine type 
headaches.  No pertinent abnormalities were found on 
examination.  
The examination diagnosis was headaches which appeared to be 
vascular migraine in nature.  The examiner noted that the 
veteran also apparently had some other headaches due to 
temporomandibular jaw syndrome.

VA conducted a special neurological examination of the 
veteran in September 1998.  
She reported that she was having headaches around 1986, but 
they worsened after trauma in 1989 or 1990.  She described 
headaches with nausea, vomiting, visual disturbance and 
photophobia in which she would initially lie down in a quiet, 
dark room and go to sleep.  This would occur about two times 
per week.  Currently her headaches were pretty much as before 
with nausea and some visual blurring with photophobia.  Prior 
to being pregnant she had a couple of headaches a week.  She 
stated she usually worked through the headaches which were 
not particularly incapacitating.  No pertinent abnormalities 
were found on examination.  The diagnosis was headaches 
consistent with vascular migraine headaches.  The examiner 
also noted that the headaches had increased in severity 
possibly because of her pregnancy.

In a November 1998 addendum to the September examination 
report the examiner opined that the veteran's migraine 
headaches were independent of her temporomandibular joint 
syndrome and pregnancy.  He felt that she did not have any 
neurological disability on examination to interfere with 
gainful employment.  Certainly, when she had a migraine, it 
may interfere with her daily activity.  

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Percentage evaluations are 
determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

A 50 percent evaluation may be assigned for migraine with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating may be assigned for migraine with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 10 percent rating may be assigned for 
migraine with characteristic prostrating attacks averaging 
one in 2 months over last several months.  A noncompensable 
evaluation may be assigned for migraine with less frequent 
attacks.  38 C.F.R. § 4.124a;  Diagnostic Code 8100.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.   
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claims of 
entitlement to increased evaluations for her headache 
disability in connection with the periods of time involved 
due to reduction and restoration are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her service-connected headaches (that are within the 
competence of a lay party to report) are sufficient to 
conclude that her claims for increased compensation for that 
disability are well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that, as a result of the January 
1998 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

The RO reduced the evaluation of the appellant's migraine 
headache disability from 30 percent to 10 percent disabling 
effective from July 1, 1995 until April 17, 1997, when the 
previous 30 percent evaluation was restored.  The Board must 
determine whether the subject reduction in the disability 
evaluation for the appellant's headaches was proper, and 
whether there exists a basis upon which to predicate an 
evaluation in excess of the current 30 percent evaluation.

The Board's review of the period in question from July 1, 
1995 to April 16, 1997, when the reduced evaluation of 10 
percent was effective does not permit the conclusion that 
such reduction was proper.  In this regard the Board notes 
that the RO evidently utilized the clinical findings reported 
on the VA August 1994 neurological examination upon which to 
predicate the reduction in the disability evaluation.

The prior 30 percent evaluation was predicated on migraine 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.  The August 
1994 examination report shows that the appellant's headaches 
were severe and occurred one to two times per month.  This is 
in keeping with the required once monthly headache for the 30 
percent evaluation.  

The 10 percent evaluation would have sustained a history of 
headaches averaging one in 2 months over last several months.  
This was clearly not shown by the evidentiary record.  
Accordingly, the Board finds that reduction in the disability 
evaluation for headaches from 30 percent to 10 percent during 
the period from July 1, 1995 to April 16, 1997 inclusive was 
not proper, thereby warranting restoration of the previous 30 
percent evaluation during this time period.

The next issue for appellate review concerns whether the 
current 30 percent evaluation adequately compensates the 
veteran for the nature and extent of severity of her migraine 
headaches.  The Board is of the opinion that it does.  In 
this regard, the Board notes that, as reported above, the 
current 30 percent evaluation contemplates headaches on an 
average once a month over last several months.  The maximum 
50 percent evaluation requires very frequent completely 
prostrating and prolonged migraine headache attacks 
productive of severe economic inadaptability.

The evidentiary record clearly shows that the diagnostic 
criteria for the maximum schedular evaluation of 50 percent 
have not been met.  In this regard the Board notes that 
September 1998 VA examination report shows the appellant 
reported that she usually works through her headaches which 
she stated were not particularly incapacitating.  

In his November 1998 addendum to the September 1998 VA 
examination report the examiner advised that the veteran did 
not have any neurological disability on examination to 
interfere with gainful employment.  He acknowledged that when 
she did have migraine, they clearly interfered with daily 
activities; however, no where was it shown that she suffered 
from severe economic inadaptability.  Accordingly, the 
criteria for the maximum schedular evaluation of 50 percent 
are not met beginning April 17, 1997, for migraine headaches.  
No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
migraine headaches.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case, the Board notes that while the RO 
provided the criteria referable to extraschedular evaluation, 
it did not actually discuss them in light of the veteran's 
claim.  It is clear that the RO in denying the claim for 
increased compensation benefits had considered the criteria.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for Benefits for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The veteran has admitted that she works through her headaches 
and the VA examiner specifically pointed out that she has no 
neurological disability interfering with gainful employment.  
Moreover, the appellant has not required frequent inpatient 
care much less any inpatient care for her migraine headache 
disability.  The current schedular criteria adequately 
compensate her for the current nature and extent of severity 
of her migraine headaches.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for headaches.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to restoration of a 30 percent evaluation for 
headaches effective from July 1, 1995 is granted, subject to 
the governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 30 percent for 
headaches effective from April 17, 1997 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

